                                         Case 4:18-cv-06336-HSG Document 105 Filed 12/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE SMITH, et al.,                               Case No. 18-cv-06336-HSG
                                   8                    Plaintiffs,                        AMENDED SCHEDULING ORDER
                                   9             v.

                                  10     UNITED HEALTHCARE INSURANCE
                                         COMPANY, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court previously stayed this action through December 14, 2020, to facilitate the

                                  14   parties’ settlement discussions. See Dkt. No. 91. On December 14, the parties filed a joint status

                                  15   report indicating that they have made progress in their settlement discussions, which remain

                                  16   ongoing, but have not yet reached a resolution. Dkt. No. 104. The Court accordingly LIFTS the

                                  17   stay, and finds that good cause exists to amend the scheduling order. Having reviewed the parties’
                                       proposal, the Court adopts it and SETS the following deadlines pursuant to Federal Rule of Civil
                                  18
                                       Procedure 16 and Civil Local Rule 16-10:
                                  19

                                  20
                                                                    Event                                  Deadline
                                  21           Deadline to file motions to compel              January 22, 2021
                                               relating to discovery disputes as of that
                                  22           date
                                               Substantial completion of all document          February 19, 2021
                                  23           productions and written fact discovery
                                  24           (other than that which are the subject of
                                               the motions to compel)
                                  25           Completion of any further document              March 19, 2021
                                               production and written fact discovery
                                  26           arising out of rulings on the motions to
                                               compel filed by January 22, 2021 (if
                                  27
                                               ruled upon on or before February 19,
                                  28           2021)
                                         Case 4:18-cv-06336-HSG Document 105 Filed 12/16/20 Page 2 of 2




                                               Completion of fact depositions                  April 16, 2021
                                   1
                                               Exchange of opening class certification         May 7, 2021
                                   2           expert reports, and completion of any
                                               further fact discovery arising out of
                                   3           deposition testimony
                                               Exchange of rebuttal class certification        June 4, 2021
                                   4           expert reports
                                   5           Close of class certification expert             June 18, 2021
                                               discovery
                                   6           Plaintiff’s motion for class certification      July 16, 2021
                                               due
                                   7           Opposition to motion for class                  August 27, 2021
                                               certification due
                                   8
                                               Reply in support of class certification         September 24, 2021
                                   9           due
                                               Hearing on motion for class certification       October 14, 2021, at 2:00 p.m.
                                  10

                                  11          These dates may only be altered by order of the Court and only upon a showing of good

                                  12   cause. The parties are directed to review and comply with this Court’s standing orders.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.
                                  14   Dated: 12/16/2020
                                  15                                                   ______________________________________
                                  16                                                   HAYWOOD S. GILLIAM, JR.
                                                                                       United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
